DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
 	Claims 1-14 are objected to because of the following informalities:  
 	(1) Claim 1 recites “and, then,” should be changed to “and then”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1, 4-6 and 12-13 are rejected under 35 U.S.C. 102 a1 as being anticipated by Lee et al. (US 9,138,827).
 	Regarding claim 1, Lee et al. discloses “a method of laser welding a workpiece stack-up that includes at least two overlapping metal workpieces” (figs.1-6, workpieces 9 and 11 are overlapping metal workpeices), the method comprising: 
11 can be the first workpiece having a top surface and 9 can be second workpiece having a bottom surface), wherein “all of the overlapping metal workpieces in the workpiece stack-up are steel workpieces, aluminum workpieces, or magnesium workpieces” (abstract, workpieces 9 and 11 are made of steel); 
 	“directing a laser beam at the top surface of the workpiece stack-up within the welding region, the laser beam having a beam spot at the top surface of the workpiece stack-up and being maneuverable such that the beam spot can be moved relative to the top surface of the workpiece stack-up” (fig.4 shows the laser beam LB emits at P1 and is maneuverable relative the top surface of workpiece 11. Col.4 at lines 10-20); and 
 	“forming a laser weld joint that extends from the first metal workpiece into the second metal workpiece to autogenously fusion weld the overlapping metal workpieces of the workpiece stack-up together by advancing the beam spot of the laser beam relative to the top surface of the workpiece stack-up along a first weld path in a first direction to form an elongated melt puddle” (figs.2-4 shows the laser weld joint extends from the first metal workpieces into the second metal workpiece to autogenously fusion weld the overlapping metal workpieces together by advancing beam spot relative to the workpieces along a first weld path in a first direction P1. See figs.4 for first direction P1 in a first weld path col.4 at lines 10-20, i.e., a laser beam … to form a molten pool at the steel plates 11 and 9) and, then, col.4 at lines 21-35, i.e., after that the laser beam LB of the focal region is irradiated with a high speed along the fine welding pattern P2 added to an end portion of the main welding pattern P1 so as to melt a peripheral portion of a keyhole formed at the end portion of the main welding pattern… that is, upper steel plate 11 and the lower steel plate 9 are secondarily welded along the fine welding pattern P2 at step S2. Fig.3 shows keyhole of the molten pool during P1 welding pattern in a first direction and fig.6 shows laser beam scan at P2 pattern in a second direction that overlaps the P1 welding pattern forming the molten pool), and wherein “the first weld path and the second weld path overlap so that the beam spot of the laser beam is conveyed through the elongated melt puddle when the beam spot is advanced along the second weld path” (Fig.3 shows keyhole of the molten pool during P1 welding pattern in a first direction and fig.6 shows laser beam scan at P2 pattern in a second direction that overlaps the P1 welding pattern).
 	Regarding claim 4, Lee et al. discloses “the beam spot of the laser beam is advanced along the first weld path from a first fixed location to a spaced apart second fixed location, and is then advanced along the second weld path from the second fixed location to the first fixed location” (examiner interpreted the term “fixed location” is a location and word fixed is intended function. Fig.4 shows the beam can be moved from E2 to E1 during the first main welding direction/pattern and then the beam can be moved from E1 to E2 in a second welding direction/pattern P2).
 	Regarding claim 5, Lee et al. discloses “the first weld path includes a mean profile line and lateral variations above and below the mean profile line” (the first weld path includes an imaginary mean profile line the weld path includes a sine wave fluctuate above and below the mean profile line. See annotated fig.4), “the first weld path further having a surface area that covers a swath of the top surface of the workpiece stack-up defined by a product of a length dimension of the first weld path and a width dimension of the first weld path” (fig.4 shows the welding pattern or path P1 covers a swath of the top surface of workpiece stack up define by the product of length and width dimensions).
 	Regarding claim 6, Lee et al. discloses “the first weld path is a periodic waveform” (fig.4 shows first weld path P1 is a sine wave).
 	Regarding claim 12, Lee et al. discloses “all of the metal workpieces in the workpiece stack-up are steel workpieces” (abstract, i.e., upper and lower steel sheets).
 	Regarding claim 13, Lee et al. discloses “at least one of the steel workpieces included in the workpiece stack-up comprises a zinc-based surface coating” (col.5 at lines 6-16, i.e., the gap G for discharging zinc gas generated and col.1 at lines 55-65, i.e., recently, the components of the vehicle body are made of galvanized steel sheets … on which zinc is plated).


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,138,827) in view of Hisada et al. (US 2015/0336212).
 	Regarding claim 14, Lee et al. discloses all of the metal workpieces in the workpiece stack-up are metal workpieces. 
 	Lee et al. is silent the metal workpieces is made of aluminum workpieces.
 	Hisada et al. teaches “aluminum workpieces” (para.0057 as a material of the workpieces W1, W2, a material that can easily be cracked during laser welding, such as aluminum alloy). Lee et al. teaches a laser welding method for workpieces. Hisada et al. teaches a laser welding method for workpieces. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee et al. with Hisada et al., by replacing Lee et al.’s workpiece material according to Hisada et al.’s workpiece material, to provide desired material to produce desired type material of a product. 










    PNG
    media_image1.png
    1149
    1063
    media_image1.png
    Greyscale






Allowable Subject Matter
 	Claims 2-3 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claims 15 and 20 are allowed.

Reason for Allowance
	The closest prior art were Lee et al. (US 9,138,827), Fujiwara et al. (US 2017/0001261) and Chen (US 2007/0095802). 
 	Lee et al. shows the workpieces overlapping feature. However, Lee et al. does not show the workpieces having first and second faying surface to establish a faying surface. Fujiwara et al. teaches the first and second faying surface to establish a faying surface. However, Lee et al.’s workpieces are overlap at a gap (figs.3A-3B, 4-5 and 6A-B) to avoid laser beam penetrate through the workpieces that causes of interfacial fractures at the welding portion  (fig.2A-2B and col.3 at lines 4-6 and col.2 at lines 1-16). Both Lee et al. and Fujiwara et al. do not show the first weld path is a band of a series of offset intersecting circles or a band of a continuous series of loops or the second weld path is linear and contained within the surface area of the first weld path. 	Fujiwara et al. fig.3A shows a welding method (fig.3A). However, fig.3A does not show step of forming melt puddle and then advancing the beam spot at the melt puddle. Fig.3A shows vaporize zinc without melt the workpiece and then melt the workpiece (para.0051).  
 	
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.